DETAILED ACTION
This communication is in response to Application No. 17/110,656 originally filed 12/03/2020. The Request for Continued Examination and Amendment presented on 02/16/2022 which provides amendments to claims 1, 5, 14, and 18 is hereby acknowledged. Currently claims 1-3, 5-7, and 9-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/17/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-7, and 9-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regards to Ahn, The Office respectfully disagrees. Ahn teaches individually setting a block, which was equated to a single pixel, as noted in the cited paragraphs [0026-0028]. In view of the newly applied art of Kim it is known in the art that a block 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 5-6, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. U.S. Patent Application Publication No. 2012/0212516 A1 in view of Cok et al. U.S. Patent Application Publication No. 2006/0077135 A1 hereinafter Cok and further in view of Kim et al. U.S. Patent Application Publication No. 2021/0201779 A1 hereinafter Kim.

Consider Claim 1:
	Ahn discloses a driving controller comprising: (Ahn, See Abstract.)
	a timer which counts an operation time and outputs a count signal; (Ahn, [0035], “The timer 110 generates an interrupt signal Int at set or predetermined intervals.  For example, when the set or predetermined intervals are one minute, the timer 110 generates the interrupt signal Int every one minute and provides the generated interrupt signal Int to the first operation unit 140.”)
	a memory which stores first compensation data corresponding to a first operation time and second compensation data corresponding to a second operation time, which is different from the first operation time,… , and (Ahn, [0035-0037], [0039], [0041], “The first storage 152 may store the accumulated degradation time ATpx of each pixel PXij up to a previous time (e.g., time just before the current time).  The first storage 152 may be implemented as a nonvolatile memory such as a flash memory.  The adder 154 may add the degradation time Tpx of each pixel PXij received from the first operation unit 140 to the accumulated degradation time ATpx (stored in the first storage 152) of each pixel PXij up to the previous time.  Then, the addition result is stored in the first storage 152.  In this case, the accumulated degradation time ATpx of each pixel PXij up to a current time is stored in the first storage 152.”)
	each of the first compensation data and the second compensation data is individually set for each of a plurality of display blocks of a display panel; . (Ahn, [0026], [0028], “The data driver 30 of the light-emitting apparatus, according to the current exemplary embodiment, may drive the light-emitting element 40 of each pixel PXij using a constant-voltage driving method.  This may refer to a situation when the luminance of the light-emitting element 40 is controlled according to the pulse width of gray data.”)
	a control signal generation part which receives one of the first compensation data and the second compensation data as compensation data from the memory in response to the count signal and outputs compensation data signals based on the compensation data, wherein the compensation data signals correspond to the plurality of display blocks, respectively; and (Ahn, [0047], “Referring back to FIG. 2, the second operation unit 170 may produce the compensated gray data D'1 through D'm (respectively for the pixels PXij) based on the degradation compensation weight L0/L(ATpx) for each pixel PXij received from the weight calculation unit 160 and provide the compensated gray data D'1 through D'm to the data driver 30.  Specifically, the second operation unit 170 may receive the downscaled gray data D1 through Dm (respectively for the pixels PXij) from the downscaling unit 130 and produce the compensated gray data D'1 through D'm (respectively for the pixels PXij) by multiplying the downscaled gray data D1 through Dm by the degradation compensation weights L0/L(ATpx) for the pixels PXij, respectively.  That is, the compensated gray data D'1 through D'm (respectively for the pixels PXij) may be obtained by Equation 3 below.”)
(Ahn, [0027], “The gate driver 20 may transmit gate signals G1 through Gn respectively to the gate lines, thereby turning each of the pixels PXij on or off.  The data driver 30 may transmit data signals D'1 through D'm respectively to the data lines, thereby enabling each of the pixels PXij to display an image.  The data signals D'1 through D'm transmitted to the data lines by the data driver 30 of the light-emitting apparatus, according to the current exemplary embodiment, may be gray data (gray level data) D'1 through D'm that the degradation compensation unit 100 produces after compensating for gray data (gray level data) D1 through Dm received from an external source.”)
	wherein the data signal is obtained by combining the image signal and a compensation data signal corresponding to each of the plurality of blocks. (Ahn, [0041], [0029], “The degradation compensation unit 100 may compensate for the gray data D1 through Dm (respectively for the pixels PXij) received from the external source according to the degree of degradation of the light-emitting element 40 of each of the pixels PXij that constitute the display panel 10 and may provide the compensated gray data D'1 through D'm (respectively for the pixels PXij) to the data driver 30.”)
	Ahn, while teaching first and second compensation data however does not specify details of this data being a predicted result in a production process.
	Cok however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to provide a memory in which the data used is based upon a predicted result in a production process. (Cok, [0038], [0044], [0040], “In experiments performed by applicants, it has been found that the relationship between changes in apparent resistance and luminance of the light emitting elements of an OLED device is generally consistent for individual light emitting elements of an OLED device.  Due to manufacturing variability, however, the initial luminance of an OLED device may be independent of the initial apparent resistance so that a calibration as described above is necessary for providing accurate compensation.  This calibration is best done in a manufactory, since it requires a measurement of not only the current and voltage used to drive the OLED device, but also the light output.  Such measurements can readily be made using conventional electrical test equipment and light measurement devices, for example, photometers and digital cameras, as are known in the art.  The current measurement device can comprise, for example, a resistor connected across the terminals of an operational amplifier as is known in the art.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to determine predicted results in the production process as this was a technique known in the art in view of Cok and would have been utilized for the purpose of best done in a manufactory, since it requires a measurement of not only the current and voltage used to drive the OLED device, but also the light output.  Such measurements can readily be made using conventional electrical test equipment and light measurement devices, for example, photometers and digital cameras, as are known in the art.
	Ahn in view of Cok however does not expressly state that wherein each of the plurality of display blocks comprises a plurality of pixels.
	Kim however teaches it was a technique known by those having ordinary that those of skill in the art would consider a block to be a single or multiple pixels within a block and therefore teaches wherein each of the plurality of display blocks comprises a plurality of pixels. (Kim, [0071-0073], [0071], “Referring to FIG. 2, the display portion 14 may be divided into a plurality of blocks BLK11 to BLK35.  Each of the blocks BLK11 to BLK35 may be a group of pixels of a predetermined ratio among the pixels included in the display portion 14.  In one embodiment, for example, the number of pixels included in one block may correspond to 1% of all the pixels included in the display portion 14.  In such an embodiment, the number of blocks may be 100.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to include blocks wherein the blocks (Kim, [0074])
Consider Claim 2:
	Ahn in view of Cok discloses the driving controller of claim 1, wherein the second operation time has a value greater than a value of the first operation time, the control signal generation part receives the first compensation data from the memory as the compensation data when the count signal is greater than the value of the first operation time and less than the value of the second operation time, and the control signal generation part receives the second compensation data from the memory as the compensation data when the count signal is greater than the value of the second operation time. (Ahn, [0035], “The timer 110 generates an interrupt signal Int at set or predetermined intervals.  For example, when the set or predetermined intervals are one minute, the timer 110 generates the interrupt signal Int every one minute and provides the generated interrupt signal Int to the first operation unit 140.  The first operation unit 140 which receives the interrupt signal Int transmits the read signal READ to the downscaling unit 130.  When receiving the read signal READ from the first operation unit 140, the downscaling unit 130 provides the downscaled gray data D1 through Dm (respectively for the pixels PXij) to the first operation unit 140.  Accordingly, the first operation unit 140 may be provided with the downscaled gray data D1 through Dm for one frame at the set or predetermined intervals.”)

Consider Claim 5:
	Ahn discloses a display device comprising: (Ahn, See Abstract.)
	a display panel comprising a plurality of pixels connected to a plurality of data lines and a plurality of scan lines, respectively; a data driving circuit which drives the plurality of data lines; a scan driving circuit which drives the plurality of scan lines; and a (Ahn, [0024-0026], [0025], “Referring to FIG. 1, the light-emitting apparatus according to the current exemplary embodiment may include a display panel (display region) 10, a gate driver 20, a data driver 30, and the degradation compensation unit 100.”)
	wherein the driving controller comprises: a timer which counts an operation time and outputs a count signal; (Ahn, [0035], “The timer 110 generates an interrupt signal Int at set or predetermined intervals.  For example, when the set or predetermined intervals are one minute, the timer 110 generates the interrupt signal Int every one minute and provides the generated interrupt signal Int to the first operation unit 140.”)
	a memory which stores first compensation data corresponding to a first operation time and second compensation data corresponding to a second operation time, which is different from the first operation time, …, and (Ahn, [0035-0037], [0039], [0041], “The first storage 152 may store the accumulated degradation time ATpx of each pixel PXij up to a previous time (e.g., time just before the current time).  The first storage 152 may be implemented as a nonvolatile memory such as a flash memory.  The adder 154 may add the degradation time Tpx of each pixel PXij received from the first operation unit 140 to the accumulated degradation time ATpx (stored in the first storage 152) of each pixel PXij up to the previous time.  Then, the addition result is stored in the first storage 152.  In this case, the accumulated degradation time ATpx of each pixel PXij up to a current time is stored in the first storage 152.”)
	each of the first compensation data and the second compensation data is individually set for each of a plurality of display blocks of the display panel; (Ahn, [0026], [0028], “The data driver 30 of the light-emitting apparatus, according to the current exemplary embodiment, may drive the light-emitting element 40 of each pixel PXij using a constant-voltage driving method.  This may refer to a situation when the luminance of the light-emitting element 40 is controlled according to the pulse width of gray data.”)
(Ahn, [0047], “Referring back to FIG. 2, the second operation unit 170 may produce the compensated gray data D'1 through D'm (respectively for the pixels PXij) based on the degradation compensation weight L0/L(ATpx) for each pixel PXij received from the weight calculation unit 160 and provide the compensated gray data D'1 through D'm to the data driver 30.  Specifically, the second operation unit 170 may receive the downscaled gray data D1 through Dm (respectively for the pixels PXij) from the downscaling unit 130 and produce the compensated gray data D'1 through D'm (respectively for the pixels PXij) by multiplying the downscaled gray data D1 through Dm by the degradation compensation weights L0/L(ATpx) for the pixels PXij, respectively.  That is, the compensated gray data D'1 through D'm (respectively for the pixels PXij) may be obtained by Equation 3 below.”)
	an image processor which converts an image signal into a data signal and outputs the data signal to the data driving circuit, (Ahn, [0027], “The gate driver 20 may transmit gate signals G1 through Gn respectively to the gate lines, thereby turning each of the pixels PXij on or off.  The data driver 30 may transmit data signals D'1 through D'm respectively to the data lines, thereby enabling each of the pixels PXij to display an image.  The data signals D'1 through D'm transmitted to the data lines by the data driver 30 of the light-emitting apparatus, according to the current exemplary embodiment, may be gray data (gray level data) D'1 through D'm that the degradation compensation unit 100 produces after compensating for gray data (gray level data) D1 through Dm received from an external source.”)
	wherein the data signal is obtained by combining the image signal and a compensation data signal corresponding to each of the plurality of blocks. (Ahn, [0041], [0029], “The degradation compensation unit 100 may compensate for the gray data D1 through Dm (respectively for the pixels PXij) received from the external source according to the degree of degradation of the light-emitting element 40 of each of the pixels PXij that constitute the display panel 10 and may provide the compensated gray data D'1 through D'm (respectively for the pixels PXij) to the data driver 30.”)
	Ahn, while teaching first and second compensation data however does not specify details of this data being a predicted result in a production process.
	Cok however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to provide a memory in which the data used is based upon a predicted result in a production process. (Cok, [0038], [0044], [0040], “In experiments performed by applicants, it has been found that the relationship between changes in apparent resistance and luminance of the light emitting elements of an OLED device is generally consistent for individual light emitting elements of an OLED device.  Due to manufacturing variability, however, the initial luminance of an OLED device may be independent of the initial apparent resistance so that a calibration as described above is necessary for providing accurate compensation.  This calibration is best done in a manufactory, since it requires a measurement of not only the current and voltage used to drive the OLED device, but also the light output.  Such measurements can readily be made using conventional electrical test equipment and light measurement devices, for example, photometers and digital cameras, as are known in the art.  The current measurement device can comprise, for example, a resistor connected across the terminals of an operational amplifier as is known in the art.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to determine predicted results in the production process as this was a technique known in the art in view of Cok and would have been utilized for the purpose of best done in a manufactory, since it requires a measurement of not only the current and voltage used to drive the OLED device, but also the light output.  Such measurements can readily be made using conventional 
	Ahn in view of Cok however does not expressly state that wherein each of the plurality of display blocks comprises a plurality of pixels.
	Kim however teaches it was a technique known by those having ordinary that those of skill in the art would consider a block to be a single or multiple pixels within a block and therefore teaches wherein each of the plurality of display blocks comprises a plurality of pixels. (Kim, [0071-0073], [0071], “Referring to FIG. 2, the display portion 14 may be divided into a plurality of blocks BLK11 to BLK35.  Each of the blocks BLK11 to BLK35 may be a group of pixels of a predetermined ratio among the pixels included in the display portion 14.  In one embodiment, for example, the number of pixels included in one block may correspond to 1% of all the pixels included in the display portion 14.  In such an embodiment, the number of blocks may be 100.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to include blocks wherein the blocks include multiple pixels as this was a known technique in view of Kim and would have been utilized for the purpose of the display portion may have a constant luminous efficiency. (Kim, [0074])
Consider Claim 6:
	Ahn in view of Cok discloses the display device of claim 5, wherein the second operation time has a value greater than a value of the first operation time, the control signal generation part receives the first compensation data from the memory as the compensation data when the count signal is greater than the value of the first operation time and less than the value of the second operation time, and the control signal generation part receives the second compensation data from the memory as the  (Ahn, [0035], “The timer 110 generates an interrupt signal Int at set or predetermined intervals.  For example, when the set or predetermined intervals are one minute, the timer 110 generates the interrupt signal Int every one minute and provides the generated interrupt signal Int to the first operation unit 140.  The first operation unit 140 which receives the interrupt signal Int transmits the read signal READ to the downscaling unit 130.  When receiving the read signal READ from the first operation unit 140, the downscaling unit 130 provides the downscaled gray data D1 through Dm (respectively for the pixels PXij) to the first operation unit 140.  Accordingly, the first operation unit 140 may be provided with the downscaled gray data D1 through Dm for one frame at the set or predetermined intervals.”)
Consider Claim 12:
	Ahn in view of Cok discloses the display device of claim 5, further comprising: a backlight unit which provides light to the display panel. (Ahn, [0026] The display panel 10 may include a plurality of pixels PXij defined by a plurality of gate lines and a plurality of data lines.  Here, each of the pixels PXij may include at least one light-emitting element 40.  The light-emitting element 40 may be, but is not limited to, an organic light-emitting diode (OLED).  While an exemplary circuit of each pixel PXij is illustrated in FIG. 1, the present invention is not limited to the circuit of FIG. 1.”)
Consider Claim 13:
	Ahn in view of Cok discloses the display device of claim 12, wherein the control signal generation part provides a backlight control signal corresponding to the compensation data from the memory to the backlight unit in response to the count signal, and the backlight unit adjusts a brightness of the light in response to the backlight control signal. (Ahn, [0027], “The gate driver 20 may transmit gate signals G1 through Gn respectively to the gate lines, thereby turning each of the pixels PXij on or off.  The data driver 30 may transmit data signals D'1 through D'm respectively to the data lines, thereby enabling each of the pixels PXij to display an image.  The data signals D'1 through D'm transmitted to the data lines by the data driver 30 of the light-emitting apparatus, according to the current exemplary embodiment, may be gray data (gray level data) D'1 through D'm that the degradation compensation unit 100 produces after compensating for gray data (gray level data) D1 through Dm received from an external source.  Specifically, as will be described in detail later, the degradation compensation unit 100 receives the gray data D1 through Dm (respectively for the pixels PXij) from the external source and compensates for the gray data D1 through Dm according to the degree of degradation of the light-emitting element 40 of each of the pixels PXij that constitute the display panel 10.  When the compensated gray data D1 through Dm (hereinafter, the compensated gray data will be indicated by reference characters D'1 through D'm) respectively for the pixels PXij are provided to the data driver 30, the data driver 30 may send the compensated gray data D'1 through D'm to the data lines.”)
Consider Claim 14:
	Ahn in view of Cok discloses the display device of claim 13, wherein the display panel is divided into a plurality of display blocks, and the backlight unit is divided into a plurality of light emitting blocks, each corresponding to a display block of the plurality of display blocks. (Ahn, [0026] The display panel 10 may include a plurality of pixels PXij defined by a plurality of gate lines and a plurality of data lines.  Here, each of the pixels PXij may include at least one light-emitting element 40.  The light-emitting element 40 may be, but is not limited to, an organic light-emitting diode (OLED).  While an exemplary circuit of each pixel PXij is illustrated in FIG. 1, the present invention is not limited to the circuit of FIG. 1.”)
Consider Claim 15:
	Ahn in view of Cok discloses the display device of claim 14, wherein the backlight unit adjusts a brightness of light of each of the plurality of light emitting blocks in response to the backlight control signal. (Ahn, [0028], “The data driver 30 of the light-emitting apparatus, according to the current exemplary embodiment, may drive the light-emitting element 40 of each pixel PXij using a constant-voltage driving method.  This may refer to a situation when the luminance of the light-emitting element 40 is controlled according to the pulse width of gray data.”)
Consider Claim 16:
Ahn in view of Cok discloses the display device of claim 15, wherein the compensation data stored in the memory further comprises brightness compensation data for setting a brightness of each of the plurality of light emitting blocks, and the brightness compensation data comprises first brightness compensation data corresponding to the first operation time and second brightness compensation data corresponding to the second operation time. (Ahn, [0039], “Here, the reference gray data may be a gray data value representing an initial luminance value L0 on a luminance value curve (see FIG. 3) of the light-emitting element 40 (see FIG. 1) of each pixel PXij (see FIG. 1) over time.  The luminance value curve of the light-emitting element 40 over time may be stored in the LUT 162 which will be described later in more detail.  For example, when the downscaled gray data D1 through Dm (respectively for the pixels PXij) have a range of 0 to 720 and when a gray data value of 720 represents the initial luminance value L0 on the luminance value curve, the reference gray data may be 720.  This will be described in more detail later when the operation of the light-emitting apparatus according to the current exemplary, embodiment is described.”)

Claim Rejections - 35 USC § 103
Claim 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. U.S. Patent Application Publication No. 2012/0212516 A1 in view of Cok et al. U.S. Patent Application Publication No. 2006/0077135 as applied to claim 5 above, and further in view of Chan et al. U.S. Patent Application Publication No. 2010/0164999 A1 hereinafter Chan.

Consider Claim 3:	
	Ahn in view of Cok discloses the driving controller of claim 1, wherein the control signal generation part outputs the compensation data signal corresponding to 0 when 
	Chan however teaches it was known by those having ordinary skill in the art before the effective filing date of the invention wherein the control signal generation part outputs the compensation data signal corresponding to 0 when the count signal is less than the value of the first operation time and the value of the second operation time. (Chan, [0043], [0016], “In this embodiment, at the constant stage, the brightness of the light module 120 remains constant over a predetermined time interval.  For example, when operating at 22 mA, the predetermined time interval starts from a time point t0 and ends at a time point t1.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to not provide compensation until a predetermined time point as this was a technique known in view of Chan maintaining/achieving a stable display property of the display module thereby extending the service life of the display. (Chan, [0023])
Consider Claim 7:
	Ahn in view of Cok discloses the display device of claim 5, wherein the control signal generation part outputs the compensation data signal corresponding to 0 when the count signal is less than the value of the first operation time and the value of the second operation time.
	Chan however teaches it was known by those having ordinary skill in the art before the effective filing date of the invention wherein the control signal generation part outputs the compensation data signal corresponding to 0 when the count signal is less than the value of the first operation time and the value of the second operation time.
(Chan, [0043], [0016], “In this embodiment, at the constant stage, the brightness of the light module 120 remains constant over a predetermined time interval.  For example, when operating at 22 mA, the predetermined time interval starts from a time point t0 and ends at a time point t1.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to not provide compensation until a predetermined time point as this was a technique known in view of Chan maintaining/achieving a stable display property of the display module thereby extending the service life of the display. (Chan, [0023])

Claim Rejections - 35 USC § 103
Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. U.S. Patent Application Publication No. 2012/0212516 A1 in view of Cok et al. U.S. Patent Application Publication No. 2006/0077135 as applied to claim 1 above, and further in view of Song et al. U.S. Patent Application Publication No. 2009/0160839 A1 hereinafter Song.

Consider Claim 9:
	Ahn in view of Cok discloses the display device of claim 5, however does not detail further comprising: a voltage generator which generates a plurality of reference voltages, wherein the data driving circuit converts the data signal received from the image processor into gradation voltages based on the plurality of reference voltages and outputs the gradation voltages to the plurality of data lines.
	Song however teaches it was a technique known to those having ordinary skill in the art before the effective filing date of the invention to have a voltage generator which (Song, [0029], “The common voltage supply unit 57 comprises a common voltage generator 54, a switching controller 55, and a timer 56.  The common voltage generator 54 generates a plurality of common voltages Vcom1 and Vcom2 whose potentials are different from each other by using voltage-dividing resistance circuits R1 to R3 as shown in FIG. 6 and capacitors C1 to C3 for stabilizing the voltage of each of nodes.  A timer 56 counts timing signals, such as vertical and horizontal synchronization signals Vsync and Hsync, a data enable signal and the like inputted form a system board, as a dot clock signal CLK, and supplies a count signal to the switching controller 55.  A common voltage variation time is stored in the switching controller 55.  The switching controller 55 selects, among the common voltages Vcom1 and Vcom2 supplied from the common voltage generator 54, a common voltage having a normal common voltage potential as a common voltage VVcom to be supplied to the panel, and supplies the voltage to the common electrode 2 for a predetermined period of time.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a reference voltage generator as this was a technique known in view of Song and would have been utilized for the purpose of  preventing excessive electric charges from being accumulated on the common electrode. (Song, [0028])
Consider Claim 10:
	Ahn in view of Cok in view of Song discloses the display device of claim 9, wherein the control signal generation part provides a voltage control signal corresponding to the compensation data from the memory to the voltage generator in response to the count signal, and the voltage generator generates the plurality of reference voltages in response to the voltage control signal. (Song, [0029], “The common voltage supply unit 57 comprises a common voltage generator 54, a switching controller 55, and a timer 56.  The common voltage generator 54 generates a plurality of common voltages Vcom1 and Vcom2 whose potentials are different from each other by using voltage-dividing resistance circuits R1 to R3 as shown in FIG. 6 and capacitors C1 to C3 for stabilizing the voltage of each of nodes.  A timer 56 counts timing signals, such as vertical and horizontal synchronization signals Vsync and Hsync, a data enable signal and the like inputted form a system board, as a dot clock signal CLK, and supplies a count signal to the switching controller 55.  A common voltage variation time is stored in the switching controller 55.  The switching controller 55 selects, among the common voltages Vcom1 and Vcom2 supplied from the common voltage generator 54, a common voltage having a normal common voltage potential as a common voltage VVcom to be supplied to the panel, and supplies the voltage to the common electrode 2 for a predetermined period of time.”)
Consider Claim 11:
	Ahn in view of Cok in view of Song discloses the display device of claim 10, wherein the compensation data stored in the memory further comprises voltage compensation data for setting a voltage level of the plurality of reference voltages, and the voltage compensation data comprises first voltage compensation data corresponding to the first operation time and second voltage compensation data corresponding to the second operation time. (Song, [0029], “A common voltage variation time is stored in the switching controller 55.  The switching controller 55 selects, among the common voltages Vcom1 and Vcom2 supplied from the common voltage generator 54, a common voltage having a normal common voltage potential as a common voltage VVcom to be supplied to the panel, and supplies the voltage to the common electrode 2 for a predetermined period of time.  And, when the count signal from the timer 56 indicates a common voltage variation time, the switching controller 55 selects a common voltage having a different potential from the normal common voltage potential and supplies the voltage to the common electrode 2.  A common voltage compensation circuit may b installed between the common voltage supply unit 57 and the common electrode 2.  The common voltage compensation circuit compensates for a voltage drop of the common voltage occurring according to panel load and driving time, thus reducing the variation width of the common voltage VVcom.”)

Claim Rejections - 35 USC § 103
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. U.S. Patent Application Publication No. 2012/0212516 A1 in view of Cok et al. U.S. Patent Application Publication No. 2006/0077135 and further in view of Chang et al. U.S. Patent Application Publication No. 2009/0243987 A1 hereinafter Chang.

Consider Claim 17:
	Ahn in view of Cok discloses the display device of claim 5, however does detail wherein the control signal comprises a clock signal, and the timer counts the clock signal to output the count signal.
	Chang however teaches it was a technique known to those having ordinary skill in the art before the effective filing date of the invention that in addition to a wherein the control signal comprises a clock signal, and the timer counts the clock signal to output the count signal. (Chang, [0016], “When the LCD device 20 is powered on, the timer 211 starts tracking a continuous operated time T of the LCD panel 201, and sends the continuous operated time T to the microprocessor 212 at a predetermined time interval, for example, every half hour.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to use a clock in conjunction with the timer as this was a known technique in view of Chang and would have been utilized for the purpose of a common voltage drift is avoided. Thus, image flickering is prevented in calculating the continuous operated time of the LCD panel. (Chang, [0027])

Claim Rejections - 35 USC § 103
Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. U.S. Patent Application Publication No. 2012/0212516 A1  in view of Chang et al. U.S. Patent Application Publication No. 2009/0243987 A1 hereinafter Chang in view of Cok et al. U.S. Patent Application Publication No. 2006/0077135.

Consider Claim 18:
	Ahn discloses an operating method of a display device, the operating method comprising: (Ahn, See Abstract.)
	receiving an image signal …; (Ahn, [0041], [0029], “The degradation compensation unit 100 may compensate for the gray data D1 through Dm (respectively for the pixels PXij) received from the external source according to the degree of degradation of the light-emitting element 40 of each of the pixels PXij that constitute the display panel 10 and may provide the compensated gray data D'1 through D'm (respectively for the pixels PXij) to the data driver 30.”)
	counting a clock signal contained in the control signal and outputting a count signal; (Ahn, [0035], “The timer 110 generates an interrupt signal Int at set or predetermined intervals.  For example, when the set or predetermined intervals are one minute, the timer 110 generates the interrupt signal Int every one minute and provides the generated interrupt signal Int to the first operation unit 140.”)
	receiving first compensation data from a memory of the display device when the count signal reaches a first operation time, wherein the first compensation data is individually set for each of a plurality of display blocks of a display panel; and (Ahn, [0035-0037], [0039], [0041], “The first storage 152 may store the accumulated degradation time ATpx of each pixel PXij up to a previous time (e.g., time just before the current time).  The first storage 152 may be implemented as a nonvolatile memory such as a flash memory.  The adder 154 may add the degradation time Tpx of each pixel PXij received from the first operation unit 140 to the accumulated degradation time ATpx (stored in the first storage 152) of each pixel PXij up to the previous time.  Then, the addition result is stored in the first storage 152.  In this case, the accumulated degradation time ATpx of each pixel PXij up to a current time is stored in the first storage 152.”)
	outputting a data signal obtained by combining the image signal and the first compensation data corresponding to the plurality of display blocks, respectively, (Ahn, [0026], [0028], “The data driver 30 of the light-emitting apparatus, according to the current exemplary embodiment, may drive the light-emitting element 40 of each pixel PXij using a constant-voltage driving method.  This may refer to a situation when the luminance of the light-emitting element 40 is controlled according to the pulse width of gray data.”)
	receiving second compensation data from the memory when the count signal reaches a second operation time, which is different from the first operation time, wherein the second compensation data is individually set for each of the plurality of display blocks; and (Ahn, [0047], “Referring back to FIG. 2, the second operation unit 170 may produce the compensated gray data D'1 through D'm (respectively for the pixels PXij) based on the degradation compensation weight L0/L(ATpx) for each pixel PXij received from the weight calculation unit 160 and provide the compensated gray data D'1 through D'm to the data driver 30.  Specifically, the second operation unit 170 may receive the downscaled gray data D1 through Dm (respectively for the pixels PXij) from the downscaling unit 130 and produce the compensated gray data D'1 through D'm (respectively for the pixels PXij) by multiplying the downscaled gray data D1 through Dm by the degradation compensation weights L0/L(ATpx) for the pixels PXij, respectively.  That is, the compensated gray data D'1 through D'm (respectively for the pixels PXij) may be obtained by Equation 3 below.”)
	outputting a data signal obtained based on the second compensation data by combining the image signal and the second compensation data corresponding to the plurality of display blocks, respectively. (Ahn, [0028-0029], [0028], “The gate driver 20 may transmit gate signals G1 through Gn respectively to the gate lines, thereby turning each of the pixels PXij on or off.  The data driver 30 may transmit data signals D'1 through D'm respectively to the data lines, thereby enabling each of the pixels PXij to display an image.  The data signals D'1 through D'm transmitted to the data lines by the data driver 30 of the light-emitting apparatus, according to the current exemplary embodiment, may be gray data (gray level data) D'1 through D'm that the degradation compensation unit 100 produces after compensating for gray data (gray level data) D1 through Dm received from an external source.”)
	Chang who also teaches that those of skill in the art were also aware of providing a timer to monitor the operation time of the light emitting elements teaches that it was a technique known in the art to provide an image signal and a control signal; counting a clock signal contained in the control signal and outputting a count signal; (Chang, [0028], “FIG. 3 shows a block diagram of an LCD device according to a second embodiment of the present disclosure.  The LCD device 30 is generally similar to the LCD device 20 except that the driving circuit 302 further includes a timing controller 330, and the timer 311 further includes a counter 316.  The timing controller 330 provides clock signals to a data driving circuit 320 and a timer 311.  The clock signal has a period Ta.  An initial counter value X of the counter 316 is set to zero.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to utilize the known technique of providing a timer as this was known in view of Chang and would have been utilized for the purpose of the effective common voltage can be modified according to the continuous operated time and corresponding optimal common voltages stored in a look up table.  A common voltage drift is avoided.  Thus, image flickering is prevented.  The LCD device has a stable performance. (Chang, [0024])
Ahn in view of Chang, while teaching first and second compensation data however does not specify details of this data being a predicted result in a production process.
	Cok however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to provide a memory in which the data used is based upon a predicted result in a production process. (Cok, [0038], [0044], [0040], “In experiments performed by applicants, it has been found that the relationship between changes in apparent resistance and luminance of the light emitting elements of an OLED device is generally consistent for individual light emitting elements of an OLED device.  Due to manufacturing variability, however, the initial luminance of an OLED device may be independent of the initial apparent resistance so that a calibration as described above is necessary for providing accurate compensation.  This calibration is best done in a manufactory, since it requires a measurement of not only the current and voltage used to drive the OLED device, but also the light output.  Such measurements can readily be made using conventional electrical test equipment and light measurement devices, for example, photometers and digital cameras, as are known in the art.  The current measurement device can comprise, for example, a resistor connected across the terminals of an operational amplifier as is known in the art.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to determine predicted results in the production process as this was a technique known in the art in view of Cok and would have been utilized for the purpose of best done in a manufactory, since it requires a measurement of not only the current and voltage used to drive the OLED device, but also the light output.  Such measurements can readily be made using conventional electrical test equipment and light measurement devices, for example, photometers and digital cameras, as are known in the art.
Ahn in view of Chang in view of Cok however does not expressly state that wherein each of the plurality of display blocks comprises a plurality of pixels.
	Kim however teaches it was a technique known by those having ordinary that those of skill in the art would consider a block to be a single or multiple pixels within a block and therefore teaches wherein each of the plurality of display blocks comprises a plurality of pixels. (Kim, [0071-0073], [0071], “Referring to FIG. 2, the display portion 14 may be divided into a plurality of blocks BLK11 to BLK35.  Each of the blocks BLK11 to BLK35 may be a group of pixels of a predetermined ratio among the pixels included in the display portion 14.  In one embodiment, for example, the number of pixels included in one block may correspond to 1% of all the pixels included in the display portion 14.  In such an embodiment, the number of blocks may be 100.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to include blocks wherein the blocks include multiple pixels as this was a known technique in view of Kim and would have been utilized for the purpose of the display portion may have a constant luminous efficiency. (Kim, [0074])

Consider Claim 19:
	Ahn in view of Chang in view of Cok discloses the operating method of claim 18, further comprising: changing a reference voltage of the display device based on the first compensation data when the count signal reaches the first operation time. (Chang, [0025], “When the LCD device 20 is working for a continuous time T1, for example, T1=10 minutes, the timer 211 sends the time T1 to the microprocessor 212.  The microprocessor 212 reads a second optimal common voltage V1 corresponding to the time T1 from the look up table 213.  The microprocessor 212 provides another adjustment PWM signal to the voltage adjustment circuit 214 according to the second optimal common voltage V1.  The voltage adjustment circuit 214 provides the optimal common voltage V1 to the LCD panel 201 via the output terminal 215 under the control of another adjustment PWM signal.”)
Consider Claim 20:
	Ahn in view of Chang in view of Cok discloses the operating method of claim 18, further comprising: adjusting a brightness of light from a backlight unit of the display device based on the first compensation data when the count signal reaches the first operation time. (Ahn, [0027], “The gate driver 20 may transmit gate signals G1 through Gn respectively to the gate lines, thereby turning each of the pixels PXij on or off.  The data driver 30 may transmit data signals D'1 through D'm respectively to the data lines, thereby enabling each of the pixels PXij to display an image.  The data signals D'1 through D'm transmitted to the data lines by the data driver 30 of the light-emitting apparatus, according to the current exemplary embodiment, may be gray data (gray level data) D'1 through D'm that the degradation compensation unit 100 produces after compensating for gray data (gray level data) D1 through Dm received from an external source.  Specifically, as will be described in detail later, the degradation compensation unit 100 receives the gray data D1 through Dm (respectively for the pixels PXij) from the external source and compensates for the gray data D1 through Dm according to the degree of degradation of the light-emitting element 40 of each of the pixels PXij that constitute the display panel 10.  When the compensated gray data D1 through Dm (hereinafter, the compensated gray data will be indicated by reference characters D'1 through D'm) respectively for the pixels PXij are provided to the data driver 30, the data driver 30 may send the compensated gray data D'1 through D'm to the data lines.”)
Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider 
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider  and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/Michael J Jansen II/           Primary Examiner, Art Unit 2626